Per Curiam.
We have listened patiently to the argument in this case, though we have had no doubt as to our decision. The defendant having made a general purchase of the wheat and signed a note accordingly, though he may be agent for another, is. liable to this action; but, it being admitted that the purchase was made for the witness, he has clearly an interest in the suit. Nay, it may be considered as his suit. He will be answerable for what is recovered and of consequence is interested to defeat the recovery or to lessen the amount of damages.
Witness rejected.
The Court in their charge to the jury ruled that the plaintiffs were entitled to interest or damages at that rate from the time the wheat ought to have been paid for.